Exhibit 10.6

SECOND ADDENDUM

TO THE RESEARCH AND LICENSE AGREEMENT

This Second Addendum to Research and License Agreement (the “Second Addendum”)
is made by and between The Technion Research & Development Foundation Ltd.
(“TRDF”) and Eloxx Pharmaceuticals Ltd. (“Licensee” or “Eloxx”).

WHEREAS, TRDF and Eloxx are parties to Research and License Agreement with an
effective date of August 29th, 2013 (the “License Agreement”), as amended on
November 26, 2013, January 14, 2014, June 9, 2014 and August 3, 2014
(collectively, the “Agreement”); and

WHEREAS, the parties desire to continue the relationship contemplated by the
Agreement and to further amend the Agreement as set forth herein;

Now, THEREFORE, the parties hereby agree as follows:

 

1. Unless otherwise defined herein, capitalized terms used in this Second
Addendum shall have the meanings assigned thereto in the Agreement.

 

2. The Parties agree to add those certain patents and patent applications
described in Exhibit A(3) attached hereto, to Exhibits A(1) and A(2) of the
Agreement.

 

3. Except as added herein, all other terms and conditions of the Agreement shall
remain in full force and effect, as relevant to this Second Addendum.

 

4. This Second Addendum may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this First Addendum.

 

ELOXX PHARMACEUTICALS LTD.             THE TECHNION RESEARCH & DEVELOPMENT
FOUNDATION LTD.

By:  

/s/ Shmuel Tuvia

            By:  

/s/ Benjamin Soffer

Name:   Shmuel Tuvia             Name:   Benjamin Soffer Title:   COO         
   Title:   Technology Transfer Office, Manager Date:   Jan. 21, 2015         
   Date:  



--------------------------------------------------------------------------------

Exhibit A(3)

 

USE OF AMINOGLYCOSIDE ANALOGS IN THE TREATMENT OF RETT SYNDROME Our
Ref
Client
Ref   Country   Earliest
Priority   Entry
Date   Filing Date
Application No.   Issue Date
Patent No.   Status   Assignee 59529
?   USA
PRO       05-Jun-2014
62/006,028     Filed   Technion Research &
Development Foundation
Limited ; Eloxx
Pharmaceuticals Ltd.



--------------------------------------------------------------------------------

PatentNum

   PatentName    PatentStatus
Desc    ApplicationDate      ApplicationNum      CountryDesc    Patent
Date      PatentNo      PublicationDate      PublicationNum  

0816

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   NP from PCT          N/A            

0816-00

   REDESIGN OF AMINOGLYCOSIDES FOR TREATMENT OF HUMAN GENETIC DISEASES CAUSED BY
PREMATURE STOP MUTATIONS    Expired      03/04/2006        60/788,070     
United States            

0816-01

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Expired      10/04/2007        PCT/IL/2007/000463      PCT           
11/10/2007        WO 2007/113841  

0819-02

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      25/09/2008        194370      Israel            

0816-03

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      25/09/2008        2,646,407      Canada            

0816-04

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      10/04/2007        07736203.6      Europe            

0816-05

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      03/10/2008        2009-503741      Japan            10/09/2009  
     2009-532461  

0816-06

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      01/10/2008        12/285,299      United Slates            

0816-07

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      31/10/2008        09136/DELNP/2006      India            

0816-08

   NOVEL AMINOGLYCOSIDES AND USES THEREOF IN THE TREATMENT OF GENETIC DISORDERS
   Filed      10/04/2007        11173958.7      Europe            30/11/2011  
     2390255  



--------------------------------------------------------------------------------

PatentNum    PatentName    PatentStatusDesc    Application
Date      ApplicationNum      CountryDesc    PatentDate      PatentNo     
PublicationDate      PublicationNum  

1302

   REPAIRING FAULTY GENES BY AMINOGLYCOSIDES: IDENTIFICATION OF NEW
PHARMACOPHORE WITH ENHANCED SUPPRESSION OF DI    NP from PCT          N/A      
     

1302-00

   REPAIRING FAULTY GENES BY AMINOGLYCOSIDES: IDENTIFICATION OF NEW
PHARMACOPHORE WITH ENHANCED SUPPRESSION OF DI    Expired      18/11/2010       
61/414,956      United States            

1302-01

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Expired   
  17/11/2011        PCT/IL/2011/000889      PCT            24/05/2012       
WO2012/066546  

1302-02

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Filed     
16/05/2013        13/885,715      United States            

1302-03

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Filed     
17/11/2011        11799501.9      Europe            

1302-04

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Filed     
20/05/2013         Japan            

1302-05

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Filed     
02/05/2013        2,816,789      Canada            

1302-06

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Filed     
07/05/2013        876/MUMNP/2013      India            

1302-07

   AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS    Filed     
16/05/2013        226390      Israel               .  